M. J. Kelly, J.
I concur in the result reached by Judge Holbrook but both of my colleagues have made points which are compelling. If I found, as did Judge Marutiak, that defendant could only have known of the second wrongful termination of oral contract claimed by "pure speculation and guess”, I believe I would have agreed with his opinion. At least I would like to endorse the proposition that is contained in the dissent that "[a] defendant has no duty to write a plaintiff’s complaint and can be expected to object to a failure to join claims only where that defendant has knowledge that another claim exists”. I would further qualify the knowledge requirement to include actual and constructive knowledge.
*403However, it seems to me that the district court complaint satisfies the knowledge element and I quote the entire complaint for the reader:
"The plaintiff says:
"1. That having been an employee of Medical Ancillary Services, Inc. for five (5) years as of March 8, 1976 entitled him to three (3) weeks vacation as of March 8, 1976, and that his employment was abruptly and involuntarily ended on March 24, 1976 whereupon he had taken no time off for vacation between March 8 and March 24, 1976, but that Medical Ancillary Services, Inc has subsequently refused to compensate his [sic] for the unused vacation time of three (3) weeks pay, or $1,280.79 (One Thousand and Two Hundred Eighty Dollars and Seventy Nine Cents).
"To his damage in the sum of $1,280.79 Dollars and therefore he brings this suit.”
It looks to me like the source of the plaintiff’s original impetus to action was a perceived loss of $1,280.79 vacation pay but with a broadly waving red flag underlining a wrongful-termination cause of action.
I concur in the result reached by Judge Holbrook.